Name: Council Regulation (EEC) No 1198/81 of 28 April 1981 on the conclusion of an Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 5 . 81 Official Journal of the European Communities No L 122/5 COUNCIL REGULATION (EEC) No 1198/81 of 28 April 1981 on the conclusion of an Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement ( l ) between the European Economic Community and the Socialist Federal Republic of Yugoslavia, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters amending Annex A to the Interim Agreement This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING (!) OJ No L 130, 27 . 5 . 1980, p. 2 .